Per Curiam.

Section 13, Article VIII, Ohio Constitution and R.C. Chapter 165 authorize the state and its governmental subdivisions to make loans and issue bonds to finance qualifying projects for “industry, commerce, distribution, and research.” The sole issue raised in this action is whether *67farming is “industry” or “commerce” within the meaning of these provisions.
In deciding that it is, we note first that respondent has offered no authority to the contrary. We recognize, as urged by the amici, that farming is an essential element of Ohio’s economy. As such, it readily fits within generally accepted definitions of “commerce” and “industry” — commerce being the buying and selling of goods, and industry, the commercial production of goods. See The American Heritage Dictionary (1979) 266, 672; Webster’s New World Dictionary (2 Ed. 1982) 285, 719.
Moreover, in Wickard v. Filburn (1942), 317 U.S. 111, the United States Supreme Court found it unnecessary to inquire whether farming was “commerce,” when it upheld the imposition of quotas on wheat production as a proper exercise under the Commerce Clause.
We think the inclusion of farming within the purview of Section 13, Article VIII, Ohio Constitution fosters the purpose of that provision to “improve the economic welfare of the people of the state.”
Accordingly, the writ prayed for is allowed.

Writ allowed.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes, C. Brown and J. P. Celebrezze, JJ., concur.